NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SUNNY HILLS ALF OF SEBRING, INC.,              )
d/b/a SUNNY HILLS OF SEBRING,                  )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-162
                                               )
RICHARD J. IKE, JR., as next friend of         )
Richard J. Ike, Sr.,                           )
                                               )
             Appellee.                         )
                                               )

Opinion filed August 17, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Highlands County;
Michael E. Raiden, Judge.

Chanel A. Mosley and Janice L. Merrill of
Marshall, Dennehey, Warner, Coleman, &
Goggin, Orlando, for Appellant.

Heather M. Kolinsky of Law Office of
Chad A. Barr, P.A., Altamonte Springs, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and BADALAMENTI, JJ., Concur.